DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 Response to Amendment
This action is in response to the communications and remarks filed on 07/13/2022. Claims 1-23 has been previously cancelled. Independent claim 24 is currently amended. Independent claims 32 and 40 cited as new; however have been previously rejected. Additionally, claims 25-31, 33-39, and 41-47 cited as new; however, have been previously rejected. Claims 24-47 have been examined and are pending.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Applicant’s arguments dated 07/13/2022 appear to be duplicative and appear to argue prior arts, Baldi 20190079869 A1 in view of Wetterwald, 20160020987 A1 from the Non-Final Office action 12/24/2021. However, Sabella nor Kattepur are argued; as such will be maintained for the rejections of claims 32-47. Lastly, independent claim 24 has been currently amended; thus dependent claims 25-31 have been newly rejected below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-29  are rejected under 35 U.S.C. 103 as being unpatentable over Salguiero et al., hereinafter (“Salguiero”), US PG Publication (20180316555 A1), in view of Fulknier et al., hereinafter (“Fulknier”) US PG Publication (20140269327 A1).
Regarding currently amended claim 24,  Salguiero teaches a method for a fog network-enabled multipath virtual private network (VPN) tunnel, comprising: [Salguiero et al 20180316555 A1, ¶¶0015-0016: Virtual interconnection of “Internet of Things” or “IoT” (or “Internet of Everything” or “IoE”) objects in a shared-media mesh networks like a Low-Power and Lossy Networks (LLNs). ¶¶0026-0027: routing processing 240 performs function related to virtual routing protocols or tunneling protocols (such as MPLS, EVPN, etc.) and supports multipoint-to-point (MP2P) traffic from devices inside the LLN towards a central control point (e.g., LLN Border Routers (LBRs) or “root nodes/devices” generally)]
discovering a neighboring fog network; [Salguiero et al 20180316555 A1, ¶0017: Fog computing is a distributed approach of cloud implementation that acts as an intermediate layer from local networks (e.g., IoT networks) to the cloud (e.g., centralized and/or shared resources, as will be understood by those skilled in the art). That is, generally, fog computing entails using devices at the network edge to provide application services, including computation, networking, and storage, to the local nodes in the network, in contrast to cloud-based approaches that rely on remote data centers/cloud environments for the services.]`
connecting with the neighboring fog network using a first communication protocol; [Salguiero et al 20180316555 A1, ¶0019: nodes/devices of the computer network 100 using predefined network communication protocols such as certain known wired protocols, wireless protocols, PLC protocols, or other shared-media protocols where appropriate. In this context, a protocol consists of a set of rules defining how the nodes interact with each other. ¶0025: routing process/services 244 execute routing protocols to forward decisions, forward information and communicate changes in network topology]
determining whether a first node connected to the neighboring fog network has Wide Area Network (WAN) connectivity and therefore has a WAN IP address and is directly IP addressable; [Salguiero et al 20180316555 A1, ¶¶0014-0015: A computer network is a geographically distributed collection of nodes interconnected by communication links and segments for transporting data between end nodes, via WANs. Various embodiments connect objects or IoT devices over a computer network via IP which may be public Internet or private network. ¶¶0023 and 0026: computing device/node 200 comprise one or more network interfaces 210, one processor 220 and a memory interconnected by a system bus 250. The memory 240 comprises a plurality of storage locations that are addressable by the process. The routing process 244 with multi-homing capabilities for distributed customer/client MAC address reach-ability information over core IP network. ¶¶0029-0030 and 0033: node profiling process 248 may employ one or more supervised, unsupervised, or semi-supervised machine learning models to analyze data associated with a sensor or actuator node/device in the network, to determine its profile. Node profiles may be stored and maintained in a centralized or distributed database of a supervisor for sharing with other IoT gateways/fog computing devices across the network. Machine learning can also be applied after the profile and fog computing application have been applied, to provide real-time configuration changes to IoT nodes,]
connecting to the first node in response to determining the first node has WAN connectivity and is directly IP addressable; [Salguiero et al 20180316555 A1, See ¶¶0026-0027, 0029-0030, and 0033: computing device/node 200  interconnected via IP by the Internet or private network and are addressable. ¶¶0037, 0039-0041 and 0051:  Figs. 3A-3C illustrate examples of node profiling of network 300 a first local IoT network serviced at the fog layer 120 by IoT/fog gateway A (e.g., a fog computing device 122 a) and a second local IoT network serviced at fog layer 120 by IoT/fog gateway B (e.g., a fog computing device 122 b). The IoT gateway and other intelligent fog computing devices that aggregate and connect to the IoT nodes 132 have the ability to learn from the sensor/node data that they receive. This learning can take place upon installation, or as new IoT nodes 132 are added to network 300.]
While Salguiero teach a multipath VPN tunnel [Salguiero et al 20180316555 A1, ¶¶0017, 0019, and 0026:  Multiple fog nodes arranged in a hierarchy of levels; using virtual routing protocols or tunneling protocols; at the cloud 110 layer shown in Figs. 1 and 2, the Internet 112 may use different types of two or more network connections 210 connects to one or more fog nodes/devices 122 of the fog 120 network layer to interface IoT devices 132 at the IoT 130 layer]; however, Salguiero fails to explicitly teach but Fulknier teaches establishing a multipath VPN tunnel to a second node via the first node using its WAN IP address and the neighboring fog network, the multipath VPN tunnel comprising at least two IP addressable communication paths; [Fulknier, ¶¶0003, 0008, 0032, 0038, and 0044: a preferred embodiment of the present invention, at least two of the communication channels are always utilized to exchange network traffic between the mobile subnet A and the network controller 520. Conversely, network traffic being downloaded from the network controller 520 to the subnet A, has a source address corresponding with the WAN IP address of the network controller 520 and as a destination IP address an IP address assigned to any one of cellular network interface device 552, 554, 556 and 558. In the example of FIG. 1, the mobile router 525 operates to upload network traffic from the subnet A to the network controller 520. Referring to FIGS. 1 and 2, according to a further aspect of the present invention, the subnet controller 540 and network controller 520 cooperate to establish one or more IP tunnels between the subnet A and the network controller 520. Each IP tunnel extends from one of the cellular network interface devices 552 (first node), 554, 556 or 558 to the network controller 520 and passes over at least one cellular network, e.g. 505 or 510 and over the WAN 515 via WAN gateway 568 and 570 (comprising at least two IP addressable communication paths)] and 
transmitting to and receiving data from the second node via at least one of the at least two IP addressable communication paths of the multipath VPN tunnel. [Fulknier, ¶0038: Conversely, network traffic being downloaded from the network controller 520 to the subnet A, has a source address corresponding with the WAN IP address of the network controller 520 and as a destination IP address an IP address assigned to any one of cellular network interface device 552, 554, 556 and 558. ¶¶0051-0053: Fig. 5 shows how network controller 520 receives subnet exit data packets 708 from the subnet A, reads each tunnel IP header 710 and stores the source IP address and control data read from the tunnel IP header 710 in data fields stored on the network controller 520. The network controller 520 then removes the tunnel IP header 710, reads the inner IP header 706 and stores the exit packet destination IP address in the data fields with the source IP address and control data read from the tunnel IP header 710. each exit data packet 708 is reconfigured as WAN data packet 712 by adding a WAN header 714 preceding the inner IP header 706 and the subnet data packet IP payload 704. The WAN data packet 712 includes the IP payload 704, the inner IP header 706 and a WAN header 714.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of cognitive profiling and sharing of sensor data across iot networks of Salguiero before him or her by including the teachings of a mobile network operating method of Fulknier. The motivation/suggestion would have been obvious to try to modify a Fog computing is a distributed approach of cloud implementation of Salguiero with WAN IP assigned address to a controller to determine the flow of network traffic. [Fulknier, ¶¶0038 and 0050-0051].  

Regarding claims 25, the combination of Salguiero and Fulknier teaches claim 24 as described above.
Salguiero teaches further comprising configuring the first node to form the at least two communication paths of the multipath VPN tunnel via the neighboring fog network. [Salguiero, Fig. 1 and ¶¶0018-0019: various levels of the network, interconnected by various methods of communication where fog layer 120 connects to various/at least two fog nodes/device 122 network paths ] 
Regarding claims 26, the combination of Salguiero and Fulknier teaches claim 24 as described above.
Salguiero teaches further comprising identifying the communication protocol with which to connect to the neighboring fog network, and configuring a path connector to connect to the neighboring fog network using the identified communication protocol. [Salguiero, ¶0019: computer network 100 uses predefined network communication protocols. ¶0022: network interface 210 contain the mechanical, electrical, and signaling circuitry for communicating data over links coupled to the network 100.] 
Regarding claims 27, the combination of Salguiero and Fulknier teaches claim 24 as described above.
Salguiero teaches at least two communication paths and measuring network characteristics of the at least two communication paths [See Salguiero, Fig. 1 and ¶¶0018-0019: various levels of the network, interconnected by various methods of communication where fog layer 120 connects to various/at least two fog nodes/device 122 network paths. ¶¶0040-0041: leverage machine learning to learn characteristics of observed link/traffic data; numerous characteristics: bandwidth consumed, traffic statistics, etc.]; however, Salguiero fails to explicitly teach but Fulknier teaches further comprising measuring network characteristics of the at least two communication paths and scheduling data transfer via at least one of the at least two communication paths based at least in part on the network characteristics. [Fulknier, ¶¶0068-0069: subnet controller 540 periodically upload/updates subnet average network traffic bandwidth, etc. on schedule] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of cognitive profiling and sharing of sensor data across iot networks of Salguiero before him or her by including the teachings of a mobile network operating method of Fulknier. The motivation/suggestion would have been obvious to try to modify a Fog computing is a distributed approach of cloud implementation of Salguiero with WAN IP assigned address to a controller to determine the flow of network traffic. [Fulknier, ¶¶0038 and 0050-0051].  

Regarding claims 28, the combination of Salguiero and Fulknier teaches claim 27 as described above.
Salguiero teaches wherein measuring network characteristics includes determining path information selected from the group consisting of fog network protocol, fog node throughput, path latency, battery consumption, environment parameters. [Salguiero, ¶0040: numerous characteristics: bandwidth consumed, traffic statistics, ] 

Regarding claims 29, the combination of Salguiero and Fulknier teaches claim 24 as described above.
While Salguiero teach a multipath VPN tunnel [Salguiero et al 20180316555 A1, ¶¶0017, 0019, and 0026:  Multiple fog nodes arranged in a hierarchy of levels; using virtual routing protocols or tunneling protocols; at the cloud 110 layer shown in Figs. 1 and 2, the Internet 112 may use different types of two or more network connections 210 connects to one or more fog nodes/devices 122 of the fog 120 network layer to interface IoT devices 132 at the IoT 130 layer]; however, Salguiero fails to explicitly teach but Fulknier teaches further comprising enabling at least two endpoint nodes to transmit and receive data via the multipath VPN tunnel established between the first node and the second node. [Fulknier, ¶0038: Conversely, network traffic being downloaded from the network controller 520 to the subnet A, has a source address corresponding with the WAN IP address of the network controller 520 and as a destination IP address an IP address assigned to any one of cellular network interface device 552, 554, 556 and 558. ¶¶0051-0053: Fig. 5 shows how network controller 520 receives subnet exit data packets 708 from the subnet A, reads each tunnel IP header 710 and stores the source IP address and control data read from the tunnel IP header 710 in data fields stored on the network controller 520. The network controller 520 then removes the tunnel IP header 710, reads the inner IP header 706 and stores the exit packet destination IP address in the data fields with the source IP address and control data read from the tunnel IP header 710. each exit data packet 708 is reconfigured as WAN data packet 712 by adding a WAN header 714 preceding the inner IP header 706 and the subnet data packet IP payload 704. The WAN data packet 712 includes the IP payload 704, the inner IP header 706 and a WAN header 714.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of cognitive profiling and sharing of sensor data across iot networks of Salguiero before him or her by including the teachings of a mobile network operating method of Fulknier. The motivation/suggestion would have been obvious to try to modify a Fog computing is a distributed approach of cloud implementation of Salguiero with WAN IP assigned address to a controller to determine the flow of network traffic. [Fulknier, ¶¶0038 and 0050-0051].  

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Salguiero et al., hereinafter (“Salguiero”), US PG Publication (20180316555 A1), in view of Fulknier et al., hereinafter (“Fulknier”) US PG Publication (20140269327 A1), in view of Shankar et al., hereinafter (“Shankar”), US PG Publication (20170289104 A1).
Regarding claim 30, the combination of Salguiero and Fulknier teaches claim 24 as described above.
However, the combination of Salguiero and Fulknier fail to explicitly teach but Shankar teaches further comprising encrypting and encapsulating data for transmitting to the second node via the multipath VPN tunnel. [Shankar 20170289104, ¶0023: VPN data tunnel from client 10 to security device 12 via secure tunnel. ¶¶0026-0027: client 10 includes an agent with encryption/decryption module. Hence, Examiner interprets that one skilled in the art would recognize how data exchanged over a network from client 10 to another client; encapsulating from the network layer bidirectionally, from the physical layer up to network layer, where headers are added when the HTTPS data traverses the secure VPN]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Salguiero and Fulknier before him or her by including the teachings of a method and apparatus for distributing encryption and decryption processes between network devices of Shankar. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes of Kattepur using the client agent to perform encryption Shankar with encapsulation of data functions are inherent to data communications of computing networks. [Shankar, ¶¶0023 and 0026-0027].  

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Salguiero et al., hereinafter (“Salguiero”), US PG Publication (20180316555 A1), in view of Fulknier et al., hereinafter (“Fulknier”) US PG Publication (20140269327 A1), in view of Beesley et al., hereinafter (“Beesley”), US PG Publication (20180048588 A1).
Regarding claims 31, the combination of Salguiero and Fulknier teaches claim 24 as described above.
However, the combination of Salguiero and Fulknier fail to explicitly teach but Beesley teaches further comprising registering with a VPN service provider prior to participating in multipath VPN tunnel formation. [Beesley, ¶0034: the service provider may send wireless VPN client 202 the private network address of VPN instantiation server 214 based on pre-programmed client configuration information 218 from the VPN instantiation server 214 upon power up at first location of the client 202 being configured by the service provider.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sabella and Kattepur before him or her by including the teachings of automated instantiation of wireless virtual private networks of Beesley. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes of Kattepur using VPN instantiation server to initiate pre-programmed configurations at startup of client of Beesley. [Beesley, ¶0034].  

Claims  32-37, and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al., hereinafter (“Sabella”), US PG Publication (20180183855 A1), in view of Kattepur et al., hereinafter (“Kattepur”) US PG Publication (20180109428 A1).
Regarding new claim 32,  Sabella teaches a computing device enabling a multipath virtual private network (VPN) tunnel via a fog network, the computing device comprising: 
logic configured to discover a neighboring fog network, in response to a request to form a multipath VPN tunnel; [Sabella, ¶0217: Figs. 15-17 show embodiments of one or more IoT devices 1804, aggregators 1806 and fog device 1802/grouping of devices discussed therein. ¶0219: open interconnect consortium (OIC) standard specification allows IoT devices to discover each other and establish communications for interconnected networks.]
logic configured to connect with the neighboring fog network using a first communication protocol; [Sabella, ¶¶0217 and 0219: IoT devices 1804 capture, store, record and communicate with a neighboring cloud 1702 using other interconnection protocols include: AllJoyn protocol from the AllSeen alliance]
determining whether a first node connected to the neighboring fog network has Wide Area Network (WAN) connectivity and therefore has a WAN IP address and is directly IP addressable; [Sabella, ¶0210-0211: the cloud 1702 as shown in Fig. 17 can represent a wide area network (WAN)]
logic configured to determine whether a first node connected to the neighboring fog network has Wide Area Network (WAN) connectivity; [See Sabella, ¶¶0210-0211: the cloud 1702 as shown in Fig. 17 can represent a wide area network (WAN). ¶¶0217-0218: Data may be uploaded to the cloud 1702, and commands received from the cloud 1702, through GWs 1710 that are in communication with the IoT devices 1804 and the aggregators 1806. The fog device 1802 may be considered to be a massively interconnected network wherein a number of IoT devices are in communications with each other, for example, by the communication links 1808 and 1810. The network may be established using the OIC through the mesh network.]
While Sabella teaches the neighboring fog network [Sabella, ¶0217-0219: Figs. 15-17 show embodiments of one or more IoT devices 1804, aggregators 1806 and fog device 1802/grouping of devices discussed therein.]; however, Sabella fails to explicitly teach but Kattepur teaches logic configured to connect to the first node in response to determining the first node has WAN connectivity; logic configured to establish a multipath VPN tunnel to a second node via the first node and the neighboring fog network, the multipath VPN tunnel comprising at least two communication paths; [Kattepur,  ¶¶0030-0033: Fig. 2 show a network environment 200 implementing a system 202 for optimal deployment of Fog computations in IoT environments. The system 202 may be implemented in a Fog or edge based environment. It will be understood that the system 202 may be accessed by multiple devices 206-1, 206-2 . . . 206-N, collectively referred to as Fog devices 206 hereinafter, or applications residing on the Fog devices 206. The network devices within the network 208 (i.e. virtual private network (VPN) implementation) may interact with the system 202 through communication links interacting with a variety of devices.] and 
logic configured to transmit to and receive data from the second node via at least one of the at least two communication paths of the multipath VPN tunnel. [Kattepur, ¶¶0030-0031, 0033, 0045, and 0062: Fig. 2 shows a network environment 200 implements system 202 receives a set of computations for multiple devices 206-1, 206-2 . . . 206-N for optimally deployed peers in a peer based topology which communications/coordinates with remaining fog nodes that are optimally shared. the optimization model is derived based on battery consumed as a result of computation of battery consumed by the plurality of Fog nodes and a two way communication overheard. The network devices within the network 208 (i.e. virtual private network (VPN) implementation) may interact with the system 202 through communication links interacting with a variety of devices.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an application computation offloading for mobile edge computing of Sabella before him or her by including the teachings of an optimal deployment of fog computations in iot environments of Kattepur. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes of Kattepur. [Kattepur, ¶0030].  

Regarding new claim 40,  Sabella teaches a non-transitory computer-readable medium having encoded thereon a method for a fog network-enabled multipath virtual private network (VPN) tunnel, comprising: 
a first routine executable to discover a neighboring fog network; [Sabella, ¶0217: Figs. 15-17 show embodiments of one or more IoT devices 1804, aggregators 1806 and fog device 1802/grouping of devices discussed therein. ¶0219: open interconnect consortium (OIC) standard specification allows IoT devices to discover each other and establish communications for interconnected networks.]
a second routine executable to connect with the neighboring fog network using a first communication protocol; [Sabella, ¶¶0217 and 0219: IoT devices 1804 capture, store, record and communicate with a neighboring cloud 1702 using other interconnection protocols include: AllJoyn protocol from the AllSeen alliance]
a third routine executable to determine whether a first node connected to the neighboring fog network has Wide Area Network (WAN) connectivity; [Sabella, ¶0210-0211: the cloud 1702 as shown in Fig. 17 can represent a wide area network (WAN)]
a fourth routine executable to connect to the first node in response to determining the first node has WAN connectivity; [See Sabella, ¶¶0210-0211: the cloud 1702 as shown in Fig. 17 can represent a wide area network (WAN). ¶¶0217-0218: Data may be uploaded to the cloud 1702, and commands received from the cloud 1702, through GWs 1710 that are in communication with the IoT devices 1804 and the aggregators 1806. The fog device 1802 may be considered to be a massively interconnected network wherein a number of IoT devices are in communications with each other, for example, by the communication links 1808 and 1810. The network may be established using the OIC through the mesh network.]
While Sabella teaches the neighboring fog network [Sabella, ¶0217-0219: Figs. 15-17 show embodiments of one or more IoT devices 1804, aggregators 1806 and fog device 1802/grouping of devices discussed therein.]; however, Sabella fails to explicitly teach but Kattepur teaches a fifth routine executable to establish a multipath VPN tunnel to a second node via the first node and the neighboring fog network, the multipath VPN tunnel comprising at least two communication paths; [Kattepur,  ¶¶0030-0033: Fig. 2 show a network environment 200 implementing a system 202 for optimal deployment of Fog computations in IoT environments. The system 202 may be implemented in a Fog or edge based environment. It will be understood that the system 202 may be accessed by multiple devices 206-1, 206-2 . . . 206-N, collectively referred to as Fog devices 206 hereinafter, or applications residing on the Fog devices 206. The network devices within the network 208 (i.e. virtual private network (VPN) implementation) may interact with the system 202 through communication links interacting with a variety of devices.] and 
a sixth routine executable to transmit to and receive data from the second node via at least one of the at least two communication paths of the multipath VPN tunnel. [Kattepur, ¶¶0030-0031, 0033, 0045, and 0062: Fig. 2 shows a network environment 200 implements system 202 receives a set of computations for multiple devices 206-1, 206-2 . . . 206-N for optimally deployed peers in a peer based topology which communications/coordinates with remaining fog nodes that are optimally shared. the optimization model is derived based on battery consumed as a result of computation of battery consumed by the plurality of Fog nodes and a two way communication overheard. The network devices within the network 208 (i.e. virtual private network (VPN) implementation) may interact with the system 202 through communication links interacting with a variety of devices.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an application computation offloading for mobile edge computing of Sabella before him or her by including the teachings of an optimal deployment of fog computations in iot environments of Kattepur. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes of Kattepur. [Kattepur, ¶0030].  

Regarding claims 33 and 41, the combination of Sabella and Kattepur teaches claim 32 as described above.
While Sabella teaches configuring the first node to form at least two communication paths [Sabella, ¶¶0032-0033: The network devices within the network 208 may interact with the system 202 through communication links. The system 202 is capable of offloading computations among Fog computing nodes 206 or peers; provides an optimal deployment]; however, Sabella fails to explicitly teach but Kattepur teaches further comprising configuring the first node to form the at least two communication paths of the multipath VPN tunnel via the neighboring fog network. [See [Kattepur,  Fig. 2 and ¶¶0030-0033: The system 202 may be implemented in a Fog or edge based environment. It will be understood that the system 202 may be accessed by multiple devices 206-1, 206-2 . . . 206-N, collectively referred to as Fog devices 206 hereinafter, or applications residing on the Fog devices 206. The network devices within the network 208 may interact with the system 202 through communication links. ¶0040: each peer node associated with different capabilities and configuration per defined computational task and certain constraints at each fog node]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an application computation offloading for mobile edge computing of Sabella before him or her by including the teachings of an optimal deployment of fog computations in iot environments of Kattepur. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys certain constraints to configure fog nodes of Kattepur. [Kattepur, ¶¶0030 and 0040].  

Regarding claims 34 and 42, the combination of Sabella and Kattepur teaches claim 32 as described above.
Sabella teaches further comprising identifying the communication protocol with which to connect to the neighboring fog network, and configuring a path connector to connect to the neighboring fog network using the identified communication protocol. [Sabella, ¶¶0196, 0201, 0217 and 0219: Implementation of protocol stacks within an individual IoT devices allow interconnection. IoT devices 1804 capture, store, record and communicate with a neighboring cloud 1702 using other interconnection protocols include: AllJoyn protocol from the AllSeen alliance] 
Regarding claims 35 and 43, the combination of Sabella and Kattepur teaches claim 32 as described above.
Sabella teaches further comprising measuring network characteristics of the at least two communication paths and scheduling data transfer via at least one of the at least two communication paths based at least in part on the network characteristics. [Sabella, See Fig. 2 and ¶¶0030-0033: The network devices within the network 208 (i.e. virtual private network (VPN) implementation) may interact with the system 202 through communication links connecting and interacting with a variety of devices. Hence, Examiner interprets at least two communication paths is established in network 208 by virtue of the VPN implementation interacting with a variety of nodes. ¶0051: data packet scheduling. ¶0089: backhaul link conditions include: network performance information (i.e. packet delay, call and/or connection drops, loss rate, data volume measurements, round trip times (RTTs) and/or round-trip delay times (RTDs), etc.]

Regarding claims 36 and 44, the combination of Sabella and Kattepur teaches claim 35 as described above.
While Sabella teaches battery consumption [Sabella, ¶0162: battery life]; however, Sabella fails to explicitly teach but Kattepur teaches wherein measuring network characteristics includes determining path information selected from the group consisting of fog network protocol, fog node throughput, path latency, battery consumption, environment parameters. [Kattepur, ¶0071: battery consumption of the ith node for total battery capacity, a computation cycle and transmit cycle, as shown in Table 2]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an application computation offloading for mobile edge computing of Sabella before him or her by including the teachings of an optimal deployment of fog computations in iot environments of Kattepur. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 network characteristics. [Kattepur, ¶0071].  

Regarding claims 37 and 45, the combination of Sabella and Kattepur teaches claim 32 as described above.
However, Sabella fails to explicitly teach but Kattepur teaches further comprising enabling at least two endpoint nodes to transmit and receive data via the multipath VPN tunnel established between the first node and the second node. [Kattepur, ¶¶0035-0036: interfaces 306 enable the system 300 for optimal deployment of Fog computations in IoT environments to communicate with other devices/web servers/external databases]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an application computation offloading for mobile edge computing of Sabella before him or her by including the teachings of an optimal deployment of fog computations in iot environments of Kattepur. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes. [Kattepur, ¶0030].  
Claims 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al., hereinafter (“Sabella”), US PG Publication (20180183855 A1), in view of Kattepur et al., hereinafter (“Kattepur”) US PG Publication (20180109428 A1), in view of Shankar et al., hereinafter (“Shankar”), US PG Publication (20170289104 A1).
Regarding claims 38 and 46, the combination of Sabella and Kattepur teaches claim 32 as described above.
However, the combination of Sabella and Kattepur fails to explicitly teach but Shankar teaches further comprising encrypting and encapsulating data for transmitting to the second node via the multipath VPN tunnel. [Shankar 20170289104, ¶0023: VPN data tunnel from client 10 to security device 12 via secure tunnel. ¶¶0026-0027: client 10 includes an agent with encryption/decryption module. Hence, Examiner interprets that one skilled in the art would recognize how data exchanged over a network from client 10 to another client; encapsulating from the network layer bidirectionally, from the physical layer up to network layer, where headers are added when the HTTPS data traverses the secure VPN]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sabella and Kattepur before him or her by including the teachings of a method and apparatus for distributing encryption and decryption processes between network devices of Shankar. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes of Kattepur using the client agent to perform encryption Shankar with encapsulation of data functions are inherent to data communications of computing networks. [Shankar, ¶¶0023 and 0026-0027].  
Claims 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al., hereinafter (“Sabella”), US PG Publication (20180183855 A1), in view of Kattepur et al., hereinafter (“Kattepur”) US PG Publication (20180109428 A1), in view of Beesley et al., hereinafter (“Beesley”), US PG Publication (20180048588 A1).
Regarding claims 39 and 47, the combination of Sabella and Kattepur teaches claim 32 as described above.
However, the combination of Sabella and Kattepur fail to explicitly teach but Beesley teaches further comprising registering with a VPN service provider prior to participating in multipath VPN tunnel formation. [Beesley, ¶0034: the service provider may send wireless VPN client 202 the private network address of VPN instantiation server 214 based on pre-programmed client configuration information 218 from the VPN instantiation server 214 upon power up at first location of the client 202 being configured by the service provider.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sabella and Kattepur before him or her by including the teachings of automated instantiation of wireless virtual private networks of Beesley. The motivation/suggestion would have been obvious to try to modify the fog computing systems of fog device 1802/grouping of devices of Sabella by adding the system 202 automatically deploys the computations received in a peer based topology and collaboratively communicates and coordinates with the remaining nodes of Kattepur using VPN instantiation server to initiate pre-programmed configurations at startup of client of Beesley. [Beesley, ¶0034].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. (20180316563 A1) discloses dynamic network and security policy for IoT devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sakinah White Taylor/Primary Examiner, Art Unit 2497